Citation Nr: 1534823	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from May 1, 2009. 

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from May 1, 2009. 

3.  Entitlement to an initial rating in excess of 70 percent for residuals of an optic nerve stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 and August 2009 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The April 2007 decision granted service connection for peripheral neuropathy of the right and left lower extremities with 10 percent ratings assigned effective March 29, 2006, and granted service connection for visual loss with a non-compensable evaluation assigned March 29, 2006. 

An August 2009 rating decision granted service connection for residuals of an optic nerve stroke, with a 70 percent rating assigned effective August 31, 2007.  An April 2011 rating decision granted an effective date of March 29, 2006, for service connection for optic nerve stroke.  An April 2011 supplemental statement of the case (SSOC) awarded an increased (20 percent) rating for peripheral neuropathy of the right and left lower extremities, effective May 1, 2009.  

In an April 2008 formal appeal (VA Form 9), the Veteran requested an in-person hearing before a Veterans Law Judge.  A hearing was scheduled for February 2012.  The Veteran failed to report for his scheduled hearing.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board remanded these claims in January 2013 for further development.  Specifically, the Board found that available evidence was too old for an adequate evaluation of the Veteran's disabilities, as the most recent VA examination had been provided several years prior.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's increased rating claims, his representative indicated in July 2015 that his disabilities were last examined more than two years prior in April 2013, rendering the results non-pertinent to his current level of disability, and noting that these examinations were "stale."  VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The medical examinations must also consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   As such, per the request of the Veteran's representative, these issues are remanded once again as to assess his present level of symptomatology for each claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the current nature and severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  The claims file must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  

2. Schedule the Veteran for a VA ophthalmological examination to determine the current nature and severity of the Veteran's service-connected residuals of an optic nerve stroke.  The claims file must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

